848 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jessie D. McDONALD, Plaintiff-Appellant,v.YELLOW CAB METRO, INC. Defendant-Appellee,Honorable Irvin H. KILCREASE, Defendant-Appellee.
Nos. 87-6289, 87-6369.
United States Court of Appeals, Sixth Circuit.
May 6, 1988.

Before KRUPANSKY and BOGGS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Plaintiff appeals the district court's judgment dismissing his civil rights actions filed under 42 U.S.C. Sec. 1983.  The appeals have been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified records and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff claimed that he was denied procedural due process in a state civil action when the trial court entered a default judgment, deprived him of his right to counsel, and failed to dismiss the suit for lack of subject matter jurisdiction.


3
Upon consideration, we conclude the district court properly dismissed plaintiff's suits.  Accordingly, we hereby affirm the district court's judgments pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.